DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    75
    717
    media_image1.png
    Greyscale

Status of the Claims
Claims 10 – 20 and the newly added claims 21 – 24 are pending in the instant application.
Claims 12 – 17, 20 and the newly added claims 21 – 23 are withdrawn as being directed towards non-elected invention.
Claims 1 – 9 are cancelled.

Response to Applicant’s Remarks
Applicant’s remarks filed on February 25, 2021 have been entered.
The rejection under 35 U.S.C. 102(a)(1) of the instant claims 1 – 2 and 18 as being anticipated by European Patent Application EP 0110280 A1 is hereby withdrawn in view of Applicant’s amendment to cancel the instant claims 1 – 2.
The rejection under 35 U.S.C. 103 of the instant claims 1 – 2 and 18 – 19 as being obvious over European Patent Application EP 0110280 A1 is hereby withdrawn in view of Applicant’s amendment to cancel the instant claims 1 – 2.
Search: Applicant’s amendments necessitate new grounds of search and consideration. Search has been updated in view of the compounds of formula (Ic) as recited in the instant claim 9. No prior art was found. 

Rejoinder
Claims 10 – 11, 18 – 19 and 24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12 – 17 and 20 – 23, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 25, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Search: Search has been updated to include the scope of the instant claims 12 – 17 and 20 – 23. No prior art was found.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 25, 2021 has been considered by the examiner.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with the applicant’s representative, Jeffrey Childers, on March 22, 2021.
	The amendments are as follows:
	Claim 10, page 2 line 4:
The phrase “A compound of formula (Ic):” should read as “A compound of formula (Ic), or stereoisomers or pharmaceutically acceptable salts thereof:”.

	Claim 13, page 2 line 19:
Insert a comma (,) in the phrase “… E. cloacae, P. aeruginosa and E. faecalis, or a combination thereof”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is US20050004092 A1 (Ishiguro). Ishiguro teaches (page 95, Table 68) the compound as presented below:

    PNG
    media_image2.png
    163
    221
    media_image2.png
    Greyscale

However, Ishiguro does not explicitly teach or provide sufficient guidance for the compounds of formula (Ic), as recited in the instant claims. Therefore, the instant compounds and the methods of using said compounds are considered novel.


Conclusion
Claims 10 – 24 are now allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Sagar Patel/Examiner, Art Unit 1626                                                                                                                                                                                                        
/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626